DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As noted in the previous Office Action on 9/15/2021, claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claims 8, 10, 12-14 provoke the interpretation under 35 USC 112(f) for the use of “means for” without providing sufficient structure in the claims, however provides sufficient structure in Applicant’s Specification in [0029] for the apparatus.


Response to Arguments
Regarding the arguments against the rejection of claims 1-20 under 35 USC 103, the Examiner respectfully disagrees. 
Applicant argues the claims are not directed to a mental process; Examiner respectfully disagrees. Recitation of training a machine learning network requires a machine learning network, however the use of a general machine learning network is considered as an additional element of mere computer implementation as noted in the rejection below.
Additionally, Applicant argues that the claims are integrated into a practical application of an improvement in image analysis technology. The Examiner respectfully disagrees. The alleged improvement to the technical field of image analysis as argued provides an improvement to the abstract idea of image analysis; the use of using a trained machine learning networked based on AI analysis info, user analysis info, and patient input medical image info provides mere computer implementation and does not provide a technological improvement to the field of machine learning. See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” See updated rejection below.
	Additionally, Applicant argues that the claims amount to significantly more than the abstract idea itself. Examiner respectfully disagrees. As noted in MPEP 2106.05(d), “Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination.” The rejection below in 2019 PEG: Step 2B analysis cites cases that indicate that the additional elements in the claims are well understood, routing and conventional.

Regarding the arguments against the rejection of claims 1-20 under 35 USC 103, Examiner agrees and therefore the rejections under 35 USC 103 have been withdrawn.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,3,5-8,10,12-15 and 18-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 8, 10, 12-14 are related to a system, and claims 1, 3, 5-7 are also related to a method (i.e., a process). Accordingly, these claims are all within at least one of the four statutory categories.

Regarding claims 15, 18-20, they are directed to a “non-transitory” storage medium and are therefore within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 8 includes limitations that recite at least one abstract idea. Specifically, independent claim 8 recites:

An apparatus comprising: 
means for receiving one or more input medical images of a patient, artificial intelligence (Al) analysis information of the one or more input medical images, user analysis information of the one or more input medical images, and patient and input medical images information; 
means for determining a recommended analysis of the one or more input medical images using a trained machine learning network based on the Al analysis information, the user analysis information, and the patient and input medical images information by; 
means for determining a score for each of 1) an Al analysis of the one or more input medical images performed using an Al algorithm, 2) a user analysis of the one or more input medical images, and 3) a joint AI/user analysis of the one or more input medical images, and 
means for determining one of the Al analysis, the user analysis, or the joint AI/user analysis as the recommended analysis based on the scores, 
wherein the trained machine learning network is trained during a training stage using training data and 
means for outputting the recommended analysis of the one or more input medical images,
wherein the Al analysis information includes a distribution of data from which the Al algorithm was trained.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because “determining” a recommended analysis for a medical image by considering factors such as AI analysis information, the user analysis information, and the patient and input medical images information and then determining a score for each analysis technique to then further determine the analysis techniques that is recommended based on the scores are steps that can be performed mentally in the human mind.  Additionally, the foregoing underlined limitations constitute  certain methods of organizing human activity, because the steps of “determining” a recommended analysis for a medical image by considering factors such as AI analysis information, the user analysis information, and the patient and input medical images information and then determining a score for each analysis technique to then further determine the analysis techniques that is recommended based on the scores are steps of managing human activities of image analysis. 

Any limitations not identified above as part of the at least one abstract idea are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea. Claims 1 and 15 recite similar at least one abstract ideas.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 3, 10 recites further what analysis needs to be determine, thus further defines the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus comprising: 
means for receiving one or more input medical images of a patient, artificial intelligence (Al) analysis information of the one or more input medical images, user analysis information of the one or more input medical images, and patient and input medical images information (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.); 
means for determining a recommended analysis of the one or more input medical images using a trained machine learning network (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) based on the Al analysis information, the user analysis information, and the patient and input medical images information by; 
means for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) determining a score for each of 1) an Al analysis of the one or more input medical images performed using an Al algorithm, 2) a user analysis of the one or more input medical images, and 3) a joint AI/user analysis of the one or more input medical images, and 
means for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) determining one of the Al analysis, the user analysis, or the joint AI/user analysis as the recommended analysis based on the scores, 
wherein the trained machine learning network is trained during a training stage using training data and (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
means for outputting the recommended analysis of the one or more input medical images (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. ),
wherein the Al analysis information includes a distribution of data from which the Al algorithm was trained (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of using an apparatus with “means for” performing steps of the system, using a trained machine learning network and wherein the trained machine learning network is trained during a training stage using training data, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Applicant’s Specification at [0025] describes a machine learning network and does not further specify the structure of a specific machine learning model that is trained, thus indicating general use of a computer to carry out the abstract idea. [0029] further describes the system as implemented on “well-known” processors as noted.

Regarding the additional limitation of means for receiving one or more input medical images of a patient, artificial intelligence (Al) analysis information of the one or more input medical images, user analysis information of the one or more input medical images, and patient and input medical images information and further describing wherein the Al analysis information includes a distribution of data from which the Al algorithm was trained, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). Applicant’s Specification at [0017, 0018, 0019] describes the mere data gathering steps of receiving the input images, AI analysis info, user analysis info and patient input images into the system.

Regarding the additional limitation of means for outputting the recommended analysis of the one or more input medical images, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely outputting the recommended analysis on a display is considered as insignificant application and is generally described in [0026] of Applicant’s Specification.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to determine a recommendation for image analysis, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 5-7, 12-14 and 18-20 further recite the types of data that are gathered in the pre-solution activity, and are thus further defining the additional elements.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of using an apparatus with “means for” performing steps of the system, using a trained machine learning network and wherein the trained machine learning network is trained during a training stage using training data, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Applicant’s Specification at [0025] describes a machine learning network and does not further specify the structure of a specific machine learning model that is trained, thus indicating general use of a computer to carry out the abstract idea. [0029] further describes the system as implemented on “well-known” processors as noted.

Regarding the additional limitation of means for receiving one or more input medical images of a patient, artificial intelligence (Al) analysis information of the one or more input medical images, user analysis information of the one or more input medical images, and patient and input medical images information and further describing wherein the Al analysis information includes a distribution of data from which the Al algorithm was trained, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”). Applicant’s Specification at [0017, 0018, 0019] describes the mere data gathering steps of receiving the input images, AI analysis info, user analysis info and patient input images into the system.

Regarding the additional limitation of means for outputting the recommended analysis of the one or more input medical images, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”). Merely outputting the recommended analysis on a display is considered as insignificant application and is generally described in [0026] of Applicant’s Specification.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1,3,5-8,10,12-15 and 18-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Allowable Subject Matter
The following previously referenced references have been considered, however do not teach the instant application’s claims separately or in combination:
US 2020/0126215 A1 to Bronkalla et al. teaches of processing medical images using rules that are given to the AI algorithms to perform the medical imaging processing, however does not teach of scoring each of an AI analysis, manual user analysis, and a joint AI/manual analysis that is used to determine which method is more appropriate using a trained machine learning network. 
US 2018/0060512 A1 to Sorenson et al. teaches of using a trained machine learning model to verify and confirm findings of a physician for reviewing medical images, however does not teach of scoring each of an AI analysis, manual user analysis, and a joint AI/manual analysis that is used to determine which method is more appropriate using a trained machine learning network. 
WO 2014/186838 teaches the selection of an analysis technique for a medical document with machine learning, however does not teach of scoring each of an AI analysis, manual user analysis, and a joint AI/manual analysis that is used to determine which method is more appropriate using a trained machine learning network.
NPL “3D deeply supervised network for automated segmentation of volumetric medical images” teaches the use of neural network machine learning to analyze a medical image, however does not teach of scoring each of an AI analysis, manual user analysis, and a joint AI/manual analysis that is used to determine which method is more appropriate using a trained machine learning network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        8/5/22